Citation Nr: 0402478	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  01-06 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from May 1979 to August 1990.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Jurisdiction of the claims files has 
subsequently been transferred to the Houston, Texas, RO.

In its March 2001 rating decision, the RO, in pertinent part, 
denied an increased (compensable) evaluation for service-
connected hearing loss disability.  The veteran submitted a 
timely notice of disagreement in April 2001.  The RO issued a 
statement of the case (SOC) which addressed that disagreement 
in May 2001.  The veteran's timely substantive appeal was 
received in June 2001.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  The veteran (the appellant) does 
not need to take any action until he is notified by VA.


REMAND

At his March 2003 Travel Board hearing, the veteran indicated 
that he had recently undergone clinical examination that 
disclosed increased severity of his hearing loss disability.  
Following his Travel Board hearing, the veteran submitted the 
report of a private audiologic examination conducted in April 
2003.  The report of that examination was accompanied by a 
waiver of review of that evidence by the agency of local 
jurisdiction (the RO). 

The April 2003 private examination report discloses higher 
hearing thresholds, reflecting more severe impairment, than 
the hearing thresholds reported on the veteran's last VA 
audiologic examination in September 2000.  However, the 
private audiologic examination report does not appear to 
include the report of a controlled speech discrimination 
test.  The Board is unable to determine whether a compensable 
evaluation may be assigned without a report equivalent to a 
Maryland CNC controlled speech discrimination test 
recognition score.  38 C.F.R. § 4.85 (2003).  Therefore, the 
claim must be remanded to obtain additional clinical 
evidence.

The veteran also testified that he believed that he had 
slurring of his speech and imbalance that were the result of 
or related to his hearing loss disability.  Whether the 
veteran contends that these symptoms, slurred speech and 
imbalance, are part and parcel of his hearing loss disability 
and increase the severity of that disability, or whether he 
contends that these are separate disorders for which he seeks 
separate grants of service connection, should be clarified.  
All necessary actions with regard to these contentions should 
be completed.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's adjudication 
process that impact on the appellant's claim currently on 
appeal.  Under the VCAA, VA has a duty to notify a claimant 
of any specific information and evidence needed to 
substantiate and complete a claim.  Further, VA must tell a 
claimant what specific part of that evidence he must provide, 
and what specific part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  During the course of this REMAND, 
the claims files should be reviewed to ensure compliance with 
the VCAA and any controlling guidance that may come into 
effect during the course of this REMAND, and any actions 
necessary under the VCAA should be accomplished.

Accordingly, the case is remanded for the following actions:

1.  The veteran should be afforded the 
opportunity to clarify whether he wishes 
to seek a separate award of service 
connection for slurred speech or 
imbalance.  

2.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied.  Any notice given, or action 
taken thereafter, must comply with 
controlling guidance and current law 
during the course of the Remand.

The RO's actions should include, but not 
necessarily be limited to, advising the 
veteran, by means of a letter, as to his 
and VA's obligations under the VCAA, to 
include, but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claim;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

The veteran should specifically be 
afforded the opportunity to identify any 
relevant VA clinical records or private 
clinical records not already associated 
with the claims files and to identify or 
submit any VA or private audiologic 
examinations from May 2003 to the 
present.

3.  The veteran should be advised of the 
evidence required to substantiate his 
claim for an increased (compensable) 
evaluation for hearing loss disability, 
and should be afforded the opportunity to 
request that the examiner who conducted 
the April 2003 audiologic examination 
provide numerical controlled speech 
discrimination (Maryland CNC) test 
scores.  

4.  The veteran should again be afforded 
VA audiologic or other examination to 
determine the current severity of hearing 
loss disability, to include an opinion as 
to whether slurred speech or imbalance 
are present, and, if so, whether such 
symptom(s) is/are separate medical 
disorders or are part and parcel of the 
veteran's service-connected hearing loss 
disability.  The examiner(s) should 
provide the rationale for any opinion 
expressed.

5.  With regard to the instructions set 
forth above, the Board hereby informs the 
appellant of his obligation to cooperate 
by providing the requested information to 
the extent possible.  The appellant is 
further advised that any failure to 
cooperate may result in adverse action 
pursuant to 38 C.F.R. § 3.158 or 
38 C.F.R. § 3.655 (2003).

6.  The RO should then readjudicate the 
issue on appeal, to include whether the 
veteran is entitled to an increased 
evaluation based on extraschedular 
factors, if slurred speech and/or 
imbalance are present and medical opinion 
establishes that the symptom(s) is/are 
part and parcel of the veteran's service-
connected hearing loss disability.  If 
the claim for an increased (compensable) 
evaluation for hearing loss disability 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
provided an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




